331 Md. 195 (1993)
627 A.2d 537
JAMES WESLEY RICH AND DANA CARLTON RICH
v.
STATE OF MARYLAND.
No. 52, September Term, 1993.
Court of Appeals of Maryland.
July 12, 1993.
Mark Colvin, Asst. Public Defender, Stephen E. Harris, Public Defender, Baltimore, for petitioner.
David P. Kennedty, Asst. Atty. Gen., J. Joseph Curran, Jr., Atty. Gen., Baltimore, for respondent.
Submitted before MURPHY, C.J., ELDRIDGE, RODOWSKY, McAULIFFE, CHASANOW, KARWACKI and ROBERT M. BELL, JJ.
PER CURIAM ORDER.
The Court having considered and granted the Public Defender's petition for a writ of certiorari in the above captioned case, it is this 12th day of July, 1993
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated and the case is remanded to the Court of Special Appeals for further consideration in light of Harris v. State, 331 Md. 137, 626 A.2d 946 (1993). Costs in this Court and in the Court of Special Appeals to be paid by the Mayor and City Council of Baltimore.